DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on September 15, 2021 has been carefully considered.  Claims 7-11 are new.  Claims 1-11 are under consideration.
Double Patenting
Applicant is advised that should claim 9 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Claim 5 is objected to because the phrase “configured to supplying” (at line 7) should be changed to --configured to supply--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear as to the structural relationship between “a supply source for boron trihalide gas” (at lines 10-11) and the other elements of the apparatus.  Also, the relationship between the “boron trihalide gas” (at line 11) and the “two or more kinds of raw materials” previously set forth in the claim (at line 2) is unclear.
Regarding claim 2, it is unclear as to the structural relationship between “a supply source for boron trihalide gas” (at lines 10-11) and the other elements of the apparatus.  Also, the relationship between the “boron trihalide gas” (at line 11) and the “two or more kinds of raw materials” previously set forth in the claim (at line 2) is unclear.
	Regarding claim 3, it is unclear as to the structural relationship between “a supply source for boron trihalide gas” (at lines 10-11) and the other elements of the apparatus.  Also, the relationship between the “boron trihalide gas” (at line 11) and the “two or more kinds of raw materials” previously set forth in the claim (at line 2) is unclear.
	Regarding claim 4, the relationship between the “one or more kinds of gaseous raw materials” (at lines 2-3) and the “boron trihalide gas” set forth in claim 1 (at line 11) is unclear.
	Regarding claim 5, the relationship between the “one or more kinds of gaseous raw materials” (at lines 2-3) and the “boron trihalide gas” set forth in claim 2 (at line 11) is unclear.
	Regarding claim 6, the relationship between “a target substance” (at lines 3-4) and the “diborane gas” set forth in claim 1 (at line 1) is unclear.

	The remaining dependent claims are further rejected because they depend from a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okamoto et al. (US 10,512,889).
Regarding claim 1, Okamoto et al. discloses a flow reaction device for producing a product by continuously reacting two or more kinds of raw materials (see Fourth Embodiment, FIG. 4; column 11, line 43 to column 12, line 54) comprising:
a mixing section (i.e., a section including a mixer 314) configured to mix two or more kinds of raw material (i.e., a first raw material from a raw material tank 312 for storing a liquid raw material, and a second raw material from a raw material tank 313 for storing a gas raw material); and a reaction section (i.e., a section including a pipe 320 of microreactor 310) which is provided on a secondary side (i.e., a downstream side) with respect to the mixing section, and configured to obtain the product (i.e., collected by a reaction product tank 316) by reacting 
wherein the mixing section includes a mixing device (i.e., mixer 314) configured to mix said two or more of the raw materials, two or more supply pipes (i.e., pipes 318a, 318b) which are configured to supply each of said two or more kinds of the raw materials to the mixing device, and a supply source for gas (i.e., the raw material tank 313 for storing the gas raw material); wherein the supply pipes 318a,318b are respectively connected to the mixing device 314; and wherein at least one of the supply pipes has, in the vicinity of a connection portion of the supply pipe with the mixing device 314, a suppression mechanism (i.e., a small diameter portion 328; e.g., provided as a small diameter portion 28, 400, or 410 as shown in FIG. 5, 6, or 7; see also column 5, lines 25-51, and column 13, lines 51-47; alternatively, “The small diameter portion may comprise an orifice.  For example, an orifice having a thin plate made of a resin or a metal in which an opening smaller than the inner diameters of pipes positioned upstream and downstream of the orifice may be used as the small diameter portion,” see column 13, lines 39-45) which is configured to suppress movement of a fluid from the mixing device 314 to the supply pipe 318a (i.e., the small diameter portion 328 functions in the same manner as the small diameter portion 128a,128b in FIG. 2, wherein “… a pressure loss is controlled by small diameter portions 128a, 128b, and therefore the flow rates of the liquid raw materials become small.  As a result, the occurrence of a backflow of the liquid raw materials is prevented…” see column 8, lines 43-49).
The recitations with respect to the intended use of the apparatus and the materials to be worked upon by the apparatus during its intended operation (i.e., a flow reaction device “for producing diborane” and a supply source “for boron trihalide gas”) do not impart further 
Regarding claim 4, the limitation that “said two or more kinds of the raw materials are a combination of one or more kinds of gaseous raw materials and one or more kinds of liquid raw materials” does not impart further patentable weight (structure) to the claim.  In any event, Okamoto et al. (see FIG. 4; column 11, lines 46-67) discloses that the device is supplied with a combination of one or more kinds of gaseous raw material (i.e., gas raw material from the raw material tank 313) and one or more kinds of liquid raw material (i.e., liquid raw material from the raw material tank 312).
Regarding claim 7, Okamoto et al. discloses that the suppression mechanism comprises a throttle member (i.e., the small diameter portion 328 functions as a throttle member because it “chokes” the flow of fluid through the supply pipe; also, similarly to Applicant’s throttle member S (FIG. 2), Okamoto et al. discloses that the small diameter portion 328 may comprise “an orifice having a thin plate… in which an opening smaller than the inner diameters of pipes positioned upstream and downstream of the orifice may be used as the small diameter portion,” see column 13, lines 39-45).
Claims 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (JP 2015-208718 A).
Regarding claim 2, Shimizu et al. discloses a flow reaction device for producing a product by continuously reacting two or more kinds of raw materials (i.e., a gas-liquid reaction apparatus; see FIG. 1-2; machine translation), the device comprising:
a mixing section (i.e., a section including a mixer 5) configured to mix said two or more kinds of raw materials (i.e., a gas phase component from a gas phase component supply source 2; and a liquid phase component from a liquid phase component supply source 3); and a reaction section (i.e., a section including a microreactor 4) provided on a secondary side (i.e., a downstream side) with respect to the mixing section, and configured to obtain the product by reacting said two or more kinds of the raw materials; wherein the mixing section includes a mixing device (i.e., the mixer 5) configured to mix said two or more kinds of the raw materials, two or more supply pipes (i.e., the supply pipe connecting the gas phase component supply source 2 to a branch flow channel 5a of the mixer 5; also, the supply pipe connecting the liquid phase component supply source 3 to a branch channel 5b of the mixer 5) configured to supply each of said two or more kinds of the raw materials to the mixing device, and a supply source for gas (i.e., the gas phase component supply source 2); wherein the supply pipes are respectively connected to the mixing device, and at least one of the supply pipes (i.e., the pipe connecting the gas phase component supply source 2 to the branch flow channel 5a of the mixer 5) is connected to the mixing device from above with respect to a plane on which the mixing device is disposed (see FIG. 1-2).
The recitations with respect to the intended use of the apparatus and the materials to be worked upon by the apparatus during its intended operation (i.e., a flow reaction device “for producing diborane” and a supply source “for boron trihalide gas”) do not impart further patentable weight to the claim.  See MPEP §§ 2114, 2115.
Regarding claim 5, the limitation that “two or more kinds of the raw materials are a combination of one or more kinds of gaseous raw materials and one or more kinds of liquid raw materials” does not impart further patentable weight (structure) to the claim.  In any event, Shimizu et al. (FIG. 1-2) discloses a combination of a gaseous raw material (i.e., the gas phase 2) and a liquid raw material (i.e., the liquid phase component from the liquid phase component supply source 3).  Shimizu et al. also discloses that at least one of the supply pipes (i.e., the supply pipe from the gas phase component supply source 2) is configured to supply gaseous material to the mixing device 5 from above (i.e., via branch flow channel 5a) with respect to a plane on which the mixing device is disposed, and at least one of the supply pipes (i.e., the supply pipe from the liquid phase component supply source 3) is configured to supply liquid raw material to the mixing device 5 (i.e., via branch flow channel 5b) parallel to a plane on which the mixing device is disposed.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 10,512,889) in view of Yoshida et al. (US 2010/0112094).
The same comments with respect to Okamoto et al. apply (see rejection of claims 1, 4, and 7 above).  Okamoto et al., however, fails to disclose that the limitation “in the vicinity” corresponds to a length of a supply path between the throttle member 328 and the mixing device 314 in a range of 0 mm to 10 mm.
Yoshida et al. discloses a flow reaction device for continuously reacting two or more kinds of raw materials (see FIG. 1), said device comprising a mixing section configured to mix said two or more kinds of raw materials (i.e., a section including a meeting point comprising a “T” connecting the lines 1 and 2, where the reactants first contact one another); and a reaction section (i.e., a section include a static mixer 3 and a reaction solution transporting pipe 4) on a 1 and 2) configured to mix said two or more of the raw materials, and two or more supply lines (i.e., the lines 1 and 2) configured to supply each of two or more kinds of the raw materials to the mixing device.  Specifically, Yoshida et al. discloses that at least one of the supply pipes 1,2 has, in the vicinity of a connection portion of the supply pipe with the mixing device, a suppression mechanism configured to suppress movement of a fluid from the mixing device to the supply pipe (i.e., “Preferably, a back pressure control valve may be attached to each of the feed pipes for hydrogen peroxide and sulfuric acid to prevent the one material from flowing into the feed pipe for the other material or to prevent backflow of the reaction solution. The position of the back pressure control valve may preferably be as close to the meeting point of the two materials as possible,” at paragraph [0047]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the length of a supply path between the throttle member and the mixing device in the flow reaction device of Okamoto et al. to be as close as possible to 0 mm because the positioning of the suppression mechanism as close as possible to the meeting point of the two or more kinds of raw materials would prevent one raw material from flowing into the supply pipe for the other raw material and also prevent the backflow of the reaction solution, as taught by Yoshida et al.
6.	Claims 1, 3, 4, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (JP 2015-208718 A) in view of Yoshida et al. (US 2010/0112094).

a mixing section (i.e., a section including a mixer 5) configured to mix two or more kinds of raw materials (i.e., a gas phase component from a gas phase component supply source 2; a liquid phase component from a liquid phase component supply source 3), and a reaction section (i.e., a section including a microreactor 4) provided on a secondary side (i.e., a downstream side) with respect to the mixing section, and configured to obtain a product by reacting two or more kinds of the raw materials; wherein the mixing section includes a mixing device (i.e., the mixer 5) configured to mix two or more kinds of the raw materials, two or more supply pipes (i.e., the supply pipe connecting the gas phase component supply source 2 to a branch flow channel 5a of the mixer 5; also, the supply pipe connecting the liquid phase component supply source 3 to a branch channel 5b of the mixer 5) configured to supply each of said two or more kinds of the raw materials to the mixing device, and a supply source for gas (i.e., the gas phase component supply source 2); wherein the supply pipes are respectively connected to the mixing device, and at least one of the supply pipes has a suppression mechanism (i.e., a check valve 11, 14) configured to suppress movement of a fluid backward through the supply pipe.
The recitations with respect to the intended use of the apparatus and the materials to be worked upon by the apparatus during its intended operation (i.e., a flow reaction device “for producing diborane” and a supply source “for boron trihalide gas”) do not impart further patentable weight to the claim.  See MPEP §§ 2114, 2115.
11,14) is specifically “in the vicinity of a connection portion of the supply pipe with the mixing chamber”, such that the suppression mechanism is configured to suppress movement of a fluid from the mixing device to the supply pipe.
Yoshida et al. discloses a flow reaction device for continuously reacting two or more kinds of raw materials (see FIG. 1), said device comprising a mixing section configured to mix said two or more kinds of raw materials (i.e., a section including a meeting point comprising a “T” connecting the lines 1 and 2, where the reactants first contact one another); and a reaction section (i.e., a section include a static mixer 3 and a reaction solution transporting pipe 4) on a secondary side (i.e., a downstream side) with respect to the mixing section and configured to obtain a product by reacting two or more kinds of the raw materials; the mixing section including a mixing device (i.e., the “T” connecting the lines 1 and 2) configured to mix said two or more of the raw materials, and two or more supply lines (i.e., the lines 1 and 2) configured to supply each of two or more kinds of the raw materials to the mixing device.  Specifically, Yoshida et al. discloses that at least one of the supply pipes 1,2 has, in the vicinity of a connection portion of the supply pipe with the mixing device, a suppression mechanism configured to suppress movement of a fluid from the mixing device to the supply pipe (i.e., “Preferably, a back pressure control valve may be attached to each of the feed pipes for hydrogen peroxide and sulfuric acid to prevent the one material from flowing into the feed pipe for the other material or to prevent backflow of the reaction solution. The position of the back pressure control valve may preferably be as close to the meeting point of the two materials as possible,” at paragraph [0047]).
11,14) in the flow reaction device of Shimizu et al. “in the vicinity of a connection portion of the supply pipe with the mixing chamber” because it was preferable to locate the suppression mechanism as close to the meeting point of the two raw materials as possible in order to prevent one raw material from flowing into the supply pipe for the other raw material and to prevent the backflow of the reaction solution, as taught by Yoshida et al.
Regarding claim 3, the same comments with respect to Shimizu et al. and Yoshida et al. apply (see rejection of claim 1 above).  In addition, Shimizu et al. (see FIG. 1-2) discloses at least one of the supply pipes (i.e., the pipe connecting the gas phase component supply source 2 to the branch flow channel 5a of the mixer 5) is connected to the mixing device from above with respect to a plane on which the mixing device is disposed (see FIG. 1-2).
Regarding claim 4, the limitation that “two or more kinds of the raw materials are a combination of one or more kinds of gaseous raw materials and one or more kinds of liquid raw materials” does not impart further patentable weight (structure) to the claim.  In any event, Shimizu et al. (see FIG. 1-2) discloses that the raw materials comprise a combination of a gaseous raw material (i.e., a gas phase component from the gas phase component supply source 2) and a liquid raw material (i.e., a liquid phase component from the liquid phase component supply source 3).  
Regarding claim 6, Shimizu et al. (see FIG. 1; machine translation) discloses a separation section (i.e., a section including a gas/liquid separator 7) provided on a secondary side (i.e., downstream side) with respect to the reaction section 4, and configured to separate a target 6; and a liquid phase product, discharged to a storage tank 8).
	Regarding claim 11, the limitation that “two or more kinds of the raw materials are a combination of one or more kinds of gaseous raw materials and one or more kinds of liquid raw materials” does not impart further patentable weight (structure) to the claim.  In any event, Shimizu et al. (FIG. 1-2) discloses a combination of a gaseous raw material (i.e., the gas phase component from the gas phase component supply source 2) and a liquid raw material (i.e., the liquid phase component from the liquid phase component supply source 3).  Shimizu et al. also discloses that at least one of the supply pipes (i.e., the supply pipe from the gas phase component supply source 2) is configured to supply gaseous material to the mixing device 5 from above (i.e., via branch flow channel 5a) with respect to a plane on which the mixing device is disposed, and at least one of the supply pipes (i.e., the supply pipe from the liquid phase component supply source 3) is configured to supply liquid raw material to the mixing device 5 (i.e., via branch flow channel 5b) parallel to a plane on which the mixing device is disposed.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (JP 2015-208718 A) in view of Yoshida et al. (US 2010/0112094), as applied to claims 1 and 3 above, and further in view of Okamoto et al. (US 10,512,889).
Regarding claims 7 and 8, Shimizu et al. (see FIG. 1) discloses that the suppression mechanism for suppressing the movement of fluid from the mixing device 5 to the supply pipes comprises a check valve 11, 14.  Shimizu et al., however, fails to disclose that the suppression mechanism is a throttle member.
Okamoto et al. discloses a flow reaction device for producing a product by continuously 314) configured to mix two or more kinds of raw material (i.e., a first raw material from a raw material tank 312 for storing a liquid raw material, and a second raw material from a raw material tank 313 for storing a gas raw material); and a reaction section (i.e., a section including a pipe 320 of microreactor 310) which is provided on a secondary side (i.e., a downstream side) with respect to the mixing section, and configured to obtain the product (i.e., collected by a reaction product tank 316) by reacting said two or more kinds of the raw materials; wherein the mixing section includes a mixing device (i.e., mixer 314) configured to mix said two or more of the raw materials, two or more supply pipes (i.e., pipes 318a, 318b) which are configured to supply each of said two or more kinds of the raw materials to the mixing device, and a supply source for gas (i.e., the raw material tank 313 for storing the gas raw material); wherein the supply pipes 318a,318b are respectively connected to the mixing device 314.
Specifically, Okamoto et al. discloses that at least one of the supply pipes has, in the vicinity of a connection portion of the supply pipe with the mixing device 314, a suppression mechanism (i.e., a small diameter portion 328; e.g., provided as a small diameter portion 28, 400, or 410 as shown in FIG. 5, 6, or 7; see also column 5, lines 25-51, and column 13, lines 51-47; alternatively, “The small diameter portion may comprise an orifice.  For example, an orifice having a thin plate made of a resin or a metal in which an opening smaller than the inner diameters of pipes positioned upstream and downstream of the orifice may be used as the small diameter portion,” see column 13, lines 39-45) which is configured to suppress movement of a fluid from the mixing device 314 to the supply pipe 318a (i.e., the small diameter portion 328 functions in the same manner as the small diameter portion 128a,128b in FIG. 2, wherein “… a pressure loss is controlled by small diameter portions 128a, 128b, and therefore the flow rates of the liquid raw materials become small.  As a result, the occurrence of a backflow of the liquid raw materials is prevented…” see column 8, lines 43-49); wherein the suppression mechanism comprises a throttle member (i.e., the small diameter portion 328 functions as a throttle member because it “chokes” the flow of fluid through the supply pipe; also, similarly to Applicant’s throttle member S (FIG. 2), Okamoto et al. discloses that the small diameter portion may comprise “an orifice having a thin plate… in which an opening smaller than the inner diameters of pipes positioned upstream and downstream of the orifice may be used as the small diameter portion,” see column 13, lines 39-45).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a throttle member for the suppression mechanism in at least one of the supply pipes in the modified flow reaction device of Shimizu et al., on the basis of suitability for the intended use thereof, because a throttle member was recognized as another suitable device for preventing the backflow of raw material, as taught by Okamoto et al., and the substitution of known equivalent structures for providing substantially the same result would have involved only ordinary skill in the art. When the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 
Regarding claims 9 and 10, as commented above, Yoshida et al. discloses that the positioning of the suppression mechanism should be “as close to the meeting point of the two materials as possible” (see paragraph [0047]).  Therefore, it would have been obvious for one of .
Response to Arguments
Applicant's arguments filed on September 15, 2021 have been fully considered.
Applicant’s arguments (at page 6, fourth paragraph) with respect to the rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Stearns (US 2,645,463) have been considered.  The rejection has been withdrawn in view of Applicant’s amendment to claims 1, 2, and 3, which now further recite “a supply source for boron trihalide gas”, which has been interpreted as a gas tank suitable for containing a gaseous raw material.
	Applicant’s arguments (at page 6, second to last paragraph, to page 7, first paragraph; page 7, fourth to seventh paragraphs) with respect to the rejection of claims 1, 4, and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Tarancon (US 5,482,682) and the rejection of claims 2, 3, and 5 under 35 U.S.C. 103 as being unpatentable over Tarancon (US 5,482,682) have been considered and are considered persuasive.  Therefore, the rejections have been withdrawn.
With respect to the rejection of claim 1 under 35 U.S.C. 102(a)(2) as being anticipated by Okamoto et al. (US 10,512,889), Applicant (at page 6, third paragraph) argues,
“… Okamoto fails to disclose “A flow reaction device for producing diborane gas... wherein the mixing section includes a supply source for boron trihalide gas,” as
recited in amended independent claim 1.  Accordingly, independent claim 1 is 
	The Office respectfully disagrees.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  See MPEP § 2115.
In this case, the recitation of the intended use of the flow reaction device “for producing diborane gas” and the intended use of a supply source “for boron trihalide gas” in claim 1 does not impart further patentable weight to the apparatus claim.  Note that the claimed “supply source” has been interpreted as a tank structure suitable for containing a gaseous raw material, which corresponds to a supply source 11 in Applicant’s disclosure (see FIG. 1 and 3).  
Okamoto et al. (see FIG. 4) discloses that the flow reaction device comprises a supply source for gas (i.e., a raw material tank 313 for storing a gas raw material; see column 11, lines 59-60), and the flow reaction device has specific utility as “a reaction system in which a liquid raw material and a gas raw material are mixed” (see column 11, lines 44-52; column 12, lines 50-54).  Therefore, the Office asserts that the flow reaction device of Okamoto et al. would be able to perform the intended use of producing diborane gas from boron trihalide gas.
With respect to the rejection of claims 2 and 5 under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (JP 2015-208718), Applicant (at page 7, second to third paragraphs) argues,

The Office respectfully disagrees.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  See MPEP § 2115.
The recitation of the intended use of the flow reaction device “for producing diborane gas” and the intended use of a supply source “for boron trihalide gas” in claim 1 does not impart further patentable weight (structure) to the apparatus claim.  Note that the claimed “supply source” has been interpreted as a tank structure suitable for containing a gaseous raw material, which corresponds to a supply source 11 in Applicant’s disclosure (see FIG. 1 and 3).  
	In this case, Shimizu et al. (see FIG. 1) discloses that the flow reaction device comprises a supply source for gas (i.e., a gas phase component supply source 2; see translation at paragraph [0029]), and the flow reaction device has specific utility as a gas-liquid reaction apparatus for conducting gas-liquid reactions without the clogging of a reaction passage from solid reaction by-products (see, e.g., paragraphs [0011], [0025]). Therefore, the Office asserts that the flow reaction device of Shimizu et al. would be able to perform the intended use of producing diborane gas from boron trihalide gas.

“The Office Action acknowledges that Shimizu fails to disclose a suppression mechanism in the vicinity of a connection portion of the supply pipe with the mixing chamber but asserts that Yoshida remedies the deficiency by teaching a particular location of a back pressure control valve.
However, incorporating the “back pressure control valve” teaching of Yoshida into Shimizu would not result in a flow reaction device for producing diborane gas with high efficiency. In particular, when the back pressure control valve (which is attached to each of the feed pipes) of Yoshida (see Yoshida paragraph [0047]) is incorporated in the device disclosed in Shimizu et al. and the back pressure control valve is set to negative pressure, the reaction efficiency will be significantly decreased at the reaction section because the gas expands and the liquid volume remains the same and the contact efficiency of gas and liquid decreases. In addition, when the back pressure control valve is set to positive pressure, the diborane separation function of the gas-liquid separator will be significantly reduced.”
The Office respectfully disagrees.
	The primary reference to Shimizu et al. (see FIG. 1) disclosed the claimed feature of a suppression mechanism-- namely, a check-valve 11, 14 that functions to prevent the backflow of materials from the mixing device 5 into the respective raw material supplying pipes.  A check-valve is not the same as a back-pressure control valve.
	The secondary reference to Yoshida et al. was merely relied upon to teach a specific location for backflow prevention means, wherein the location should be “as close to the meeting point of the two raw materials as possible” in order to prevent the flow of one raw 
	Furthermore, claims 1 and 3 merely recite, “a suppression mechanism configured to suppress movement of a fluid from the mixing device to the supply pipe”.  The check-valve 11, 14 of Shimizu et al. suppresses movement of the raw materials from the mixing device 5 into the supply pipe for the respective raw material, and therefore, the structure meets the language of the claims.
Applicant (at page 8, fourth paragraph) further argues,
“In addition, neither Shimizu nor Yoshida discloses or suggests a device in which boron trihalide gas is used as a gas raw material to produce diborane gas. Furthermore, neither Shimizu nor Yoshida recognizes the problems to be solved by the claimed invention (see specification paragraphs [0005]-[0008]).  Therefore, even when Shimizu and Yoshida are combined, the combination cannot achieve the flow reaction device according to the claimed invention.”
The Office respectfully disagrees.  As discussed above, the recitation of the intended use of the flow reaction device “for producing diborane gas” and the recitation of the intended use of a supply source “for boron trihalide gas” in claim 1 does not impart further patentable weight (structure) to the apparatus claim.  Shimizu et al. (see FIG. 1) discloses that the flow reaction device comprises a supply source for gas (i.e., a gas phase component supply source 2; see translation at paragraph [0029]), and the flow reaction device has specific utility as a gas-liquid reaction apparatus for conducting gas-liquid reactions without the clogging of a reaction passage from solid reaction by-products (see, e.g., paragraphs [0011], [0025]). Therefore, the Office asserts that the 
In addition, with respect to the “problems to be solved” as described in Applicant’s specification at paragraphs [0005]-[0008], the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774